DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Status: 
Claims 1-17 are pending.
Claims 1, 5-6, 8-9, 14 and 16-17 are amended.
Claims 18-20 are cancelled.

Claim Objections
Claims 8 and 17 are  objected to because of the following informalities:  Claims 8 and 17 recite “wherein the displayed overlay is said select one of the overlays”. The limitation is grammatically incorrect. For purpose of examination the claim is interpreted as “and wherein the displayed overlay is said to select one of the overlays”.
Appropriate correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 9-15 are rejected under 35 U.S.C. 103 as being unpatentable over Abuzaina (US Pat. Pub. No. 20130338437, “Abuzaina”) in view of Turquier et al. (US Pat. Pub. No. 20170273745, “Turquier”) and Toro et al. (US Pat. Pub. No. 20210369463, “Toro”).
Regarding claim 1 Abyzaina teaches A system for aiding selection of a hernia mesh for treating a hernia defect (Fig. 1, [0024] “….Image capturing unit 20 is configured to obtain or capture an image of the surgical site "S." Surgical site "S" includes a defect "D", for example a hernia defect”) comprising:
a camera positionable to capture image data corresponding to a treatment site that includes a hernia defect ([0024] “….Image capturing unit 20 is configured to obtain or capture an image of the surgical site "S." Surgical site "S" includes a defect "D", for example a hernia defect”);
an image display configured to display images of the hernia captured by the camera ([0030] “…..Additionally or alternatively, image processing unit 30 may be operated by a user via a graphical user interface and a surgeon/user may identify and/or mark the edges of the defect "D" manually via a graphical user interface”. Here “graphical user interface” is the image display where surgeon/user marks the edge);
at least one processor ([0025] “…..image capturing unit 20 may be coupled to image processing unit 30 by any means, such as, without limitation, wirelessly”).
However Abuzaina is silent at least one memory, the at least one memory storing instructions executable by said at least one processor.
Turquier teaches at least one memory, the at least one memory storing instructions executable by said at least one processor ([0102] “Memory 102 includes any non-transitory computer-readable storage media for storing data and/or software that is executable by processor 104 and which controls the operation of computing device 100”).
Abuzaina and Turquier are analogous art as they are related to surgical repair.
Therefore it would have been obvious for an ordinary skilled person in the art before the effective filing date of claimed invention to have modified Abuzaina by having at least one memory, the at least one memory storing instructions executable by said at least one processor as taught by Turquier.
The motivation for the above is to have a different way of implementation using software.
Abuzaina modified by Turquier teaches one processor to identify at least a portion of the hernia defect within images captured using the camera (Abuzaina [0024] “…..Image capturing unit 20 is configured to obtain or capture an image of the surgical site "S." Surgical site "S" includes a defect "D", for example a hernia defect, and anatomical features "A." All or a portion of the anatomical features "A" may be disposed on all or a portion of the defect "D" of the surgical site”);
 measure a dimension relating to the hernia defect based on the image data (Abuzaina [0027] “The image processing unit 30 is configured to adjust and/or scale the image captured by the image capturing unit 20.  In addition, the image processing unit 30 may be configured to measure the size of the defect "D" and may further be configured to identify a perimeter, i.e., edges, of the defect "D.") and
provide output to a user based on the measured dimension (Turquier [0116] “With reference to FIG. 4D, the anatomo-pathology presented to the clinician via the user interface 118 may include, but is not limited to, tissue defect width, tissue defect height, and tissue defect type (e.g., unique hernia, "swiss cheese")”.
Therefore it would have been obvious for an ordinary skilled person in the art before the effective filing date of claimed invention to have further modified Abuzaina modified by Turquier by provide output to a user based on the measured dimension as further taught by Turquier for providing data for easy visualization);
Abuzaina modified by Turquier teaches position an overlay over the hernia defect displayed on the image display, the overlay representing a mesh implant proportioned to cover the hernia defect, the overlay scaled to match the scale of the displayed image (Abuzaina [0029] “Upon setting a desired minimum margin "M," the image processing unit 30 may further be configured to select an appropriate substrate 100 shape and/or size from a collection of common shapes and sizes based on the measured size of the defect "D," the minimum margin "M" required between the edge of the defect "D" and the edge of the substrate 100, and the surgical site "S”……. Additionally, or alternatively, a user may select a substrate 100 shape and the image processing unit 30 would then select the appropriate size of the selected shape in accordance with the set minimum margins "M" so that the substrate 100 will be sure to properly fit over the defect "D.");

However Abuzaina modified by Turquier is silent about determine variations in topography of tissue at the treatment site, and to display the overlay to depict deformation of the mesh implant to conform to variations in the topography.
Toro teaches determine variations in topography of tissue at the treatment site, and to display the overlay to depict deformation of the mesh implant to conform to variations in the topography ([0083]” In step 420 of method 400 of FIG. 4, a surface topography of the resected portion on the image of the tissue section is determined. [0084] In step 430 of method 400 of FIG. 4, an image of a bioscaffold implant is determined with a surface portion that matches the surface topography of the resected portion. [0036] In accordance with various embodiments, the bioscaffold implant can take many other forms including, for example, membranes, microbeads, fleece, fibers, gels and fiber meshes.”);
Toro and Abuzaina modified by Turquier are analogous art as they are related to surgical repair.
Therefore it would have been obvious for an ordinary skilled person in the art before the effective filing date of claimed invention to have modified Abuzaina modified by Turquier by determining variations in topography of tissue at the treatment site, and to display the overlay to conform to the variations in topography similar to determine variations in topography of tissue at the treatment site, and to display the overlay to depict deformation of the mesh implant to conform to variations in the topography as taught by Toro.
The motivation for the above is to design a proper surface of a mesh so that the designed mesh can be constructed for surgery. 

Regarding claim 9 Abuzaina teaches A method for aiding selection of a hernia mesh for treating a hernia defect (Fig. 1, [0024] “….Image capturing unit 20 is configured to obtain or capture an image of the surgical site "S." Surgical site "S" includes a defect "D", for example a hernia defect”), comprising the steps of:
capturing image data corresponding to a treatment site that includes a hernia defect (Fig. 1, [0024] “….Image capturing unit 20 is configured to obtain or capture an image of the surgical site "S." Surgical site "S" includes a defect "D", for example a hernia defect”);
using computer vision to identify at least a portion of the hernia defect within images captured using the camera (Abuzaina [0024] “…..Image capturing unit 20 is configured to obtain or capture an image of the surgical site "S." Surgical site "S" includes a defect "D", for example a hernia defect, and anatomical features "A." All or a portion of the anatomical features "A" may be disposed on all or a portion of the defect "D" of the surgical site. [0027] “The image processing unit 30 is configured to adjust and/or scale the image captured by the image capturing unit 20.”);
measuring a dimension relating to the hernia defect based on the image data (Abuzaina [0027] “The image processing unit 30 is configured to adjust and/or scale the image captured by the image capturing unit 20.  In addition, the image processing unit 30 may be configured to measure the size of the defect "D" and may further be configured to identify a perimeter, i.e., edges, of the defect "D."); 
Abuzaina is silent about providing output to a user based on the measured dimension.
Turquier teaches provide output to a user based on the measured dimension (Turquier [0116] “With reference to FIG. 4D, the anatomo-pathology presented to the clinician via the user interface 118 may include, but is not limited to, tissue defect width, tissue defect height, and tissue defect type (e.g., unique hernia, "swiss cheese. ")”.
Abuzaina and Turquier are analogous art as they are related to surgical repair.
Therefore it would have been obvious for an ordinary skilled person in the art before the effective filing date of claimed invention to have modified Abuzaina by  providing output to a user based on the measured dimension as taught by Turquier.
The motivation for the above is to provide data for easy visualization.
Abuzaina modified by Turquier teaches positioning an overlay over the hernia defect displayed on the image display, the overlay representing a mesh implant proportioned to cover the hernia defect, the overlay scaled to match the scale of the displayed image (Abuzaina [0029] “Upon setting a desired minimum margin "M," the image processing unit 30 may further be configured to select an appropriate substrate 100 shape and/or size from a collection of common shapes and sizes based on the measured size of the defect "D," the minimum margin "M" required between the edge of the defect "D" and the edge of the substrate 100, and the surgical site "S”……. Additionally, or alternatively, a user may select a substrate 100 shape and the image processing unit 30 would then select the appropriate size of the selected shape in accordance with the set minimum margins "M" so that the substrate 100 will be sure to properly fit over the defect "D.");

However Abuzaina modified by Turquier is silent about determining variations in topography of tissue at the treatment site, and to displaying the overlay to conform to variations in the topography.
Toro teaches determining variations in topography of tissue at the treatment site, and to displaying to conform to variations in the topography ([0083]” In step 420 of method 400 of FIG. 4, a surface topography of the resected portion on the image of the tissue section is determined. [0084] In step 430 of method 400 of FIG. 4, an image of a bioscaffold implant is determined with a surface portion that matches the surface topography of the resected portion. [0036] In accordance with various embodiments, the bioscaffold implant can take many other forms including, for example, membranes, microbeads, fleece, fibers, gels and fiber meshes.”);
Toro and Abuzaina modified by Turquier are analogous art as they are related to surgical repair.
Therefore it would have been obvious for an ordinary skilled person in the art before the effective filing date of claimed invention to have modified Abuzaina modified by Turquier by determining variations in topography of tissue at the treatment site, and to display the overlay to conform to the variations in topography similar to determine variations in topography of tissue at the treatment site, and displaying the overlay to conform to variations in the topography as taught by Toro.
The motivation for the above is to design a proper surface of a mesh so that the designed mesh can be constructed for surgery. 

Regarding claims 2 and 10 Abuzaina modified by Turquier and Toro teaches wherein the instructions are further executable by said at least one processor to determine dimensions of a recommended mesh implant for covering the defect (Abuzaina [0027] “…..In addition, the image processing unit 30 may be configured to measure the size of the defect "D" and may further be configured to identify a perimeter, i.e., edges, of the defect "D. [0028] “…..By setting a minimum margin "M," an appropriate shape and/or size substrate 100 may be selected, as will be described in further detail below. [0035] Turning now to FIG. 2A, the substrate 100 is shown as a mesh 100a"), 
and wherein the output includes signals to generate a display of the dimensions on an image display (Turquier [0116] “With reference to FIG. 4D, the anatomo-pathology presented to the clinician via the user interface 118 may include, but is not limited to, tissue defect width, tissue defect height, and tissue defect type (e.g., unique hernia, "swiss cheese")”).

Regarding claim 3 Abuzaina modified by Turquier and Toro teaches wherein the output includes text describing measured dimension (Turquier Fig. 4D shows text output).

Regarding claims 4 and 13 Abuzaina modified by Turquier and Toro teaches wherein the output includes a display of an overlay indicating the boundaries of the determined dimensions overlaying the hernia defect on the display (Abuzaina [0029] “Upon setting a desired minimum margin "M," the image processing unit 30 may further be configured to select an appropriate substrate 100 shape and/or size from a collection of common shapes and sizes based on the measured size of the defect "D," the minimum margin "M" required between the edge of the defect "D" and the edge of the substrate 100, and the surgical site "S”……. Additionally, or alternatively, a user may select a substrate 100 shape and the image processing unit 30 would then select the appropriate size of the selected shape in accordance with the set minimum margins "M" so that the substrate 100 will be sure to properly fit over the defect "D.");

Regarding claims 5 and 14 Abuzaina modified by Turquier and Toro teaches determine, based on the measured dimension, a size and/or shape of a recommended mesh implant for covering the defect, and wherein the overlay represents the recommended mesh implant (Abuzaina [0042] “….the image processing unit 30 may further be configured to select an appropriate substrate 100 shape and/or size from a collection of common shapes and sizes sufficient to maintain the minimum margin "M" and cover the area of defect "D."
Turquier [0116] “With reference to FIG. 4D, the anatomo-pathology presented to the clinician via the user interface 118 may include, but is not limited to, tissue defect width, tissue defect height, and tissue defect type (e.g., unique hernia, "swiss cheese")”).

Regarding claims 6 and 15, Abuzaina modified by Turquier and Toro teaches wherein the instructions are further executable by said at least one processor to display the overlay to maintain tension across depth disparities exceeding a predetermined change in depth. (Turquier “[0161]….. For example, the clinician may choose to generate a simulation of (1) how and to what extent the indicated patient activity affects the force at the fixations securing a mesh to the abdominal wall of the patient (FIG. 30A), (2) how and to what extent the indicated patient activity causes bulging of the mesh (FIG. 30B), or (3) how and to what extent the indicated patient activity causes a stress field on the mesh (FIG. 30C). [0170]….Experimental data may include stress threshold (e.g., threshold at which a mesh tears), maximum fixation pull out force, acceptable amount of bulging (e.g., visually undetectable).  Turquier’s simulation calculates a force between fixations (fixation is the connection between tissue and simulated mesh/overlay) that is maintained to secure the overlay/mesh with abdominal wall or tissue such that even high amount of patient activity (indicating depth disparity over predetermined threshold) that causes a small amount of bulging (visually undetectable) of mesh/overlay so that mesh is fixed/secured properly with the abdominal tissue. ).

Regarding claim 11 Abuzaina modified by Turquier teaches and Toro wherein the determining steps includes determining dimensions that will cover the defect with a predetermined margin width (Abuzaina [0028] “….The minimum margin "M" may be automatically set by the image processing unit 30 or it may be selected by the user, as will be described in further detail below”).

Regarding claim 12 Abuzaina modified by Turquier and Toro teaches wherein the method includes receiving user input selecting the predetermined margin width (Abuzaina [0028] “….The minimum margin "M" may be automatically set by the image processing unit 30 or it may be selected by the user, as will be described in further detail below”).


Claims 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over  Abuzaina modified by Turquier and Toro as applied to claim 1/9 above, and further in view of Glennie et al. (US Pat. Pub. No. 20140022433, “Glennie”).

Regarding claim 7 even though Abuzaina modified by Turquier and Toro teaches a user input (Turquier [0108] “Application 116 communicates with a user interface 118 that presents visual interactive features to a clinician, for example, on display 110 and for receiving clinician input, for example, via a user input device”) but is silent about move or rotate the position of the overlay relative to the displayed image in response to input from the user input.
Glennie teaches move or rotate position of overlay relative to the displayed image in response to input from user input (Fig. 4B shows the boundary line overlay moved from initial position 410 to a new position 420 by touch input, [0068] “…..default ROI 325 is defined by the image processor 202 and displayed on the display 112 using a boundary line which overlays the real-time image 305.  The boundary line is shown in dotted lines in the illustrated embodiment.  The default ROI is located in the centre of the real-time image 305 in the illustrated embodiment.  In the shown embodiment, the display 112 is part of a touch-sensitive display 118 and a drag touch gesture sometimes referred to as a touch and drag gesture) may be used to Set a user-defined ROI by moving the default ROI to a user-designated location”).
Glennie and Abuzaina modified by Turquier and Toro are analogous art as they are related to image processing.
Therefore it would have been obvious for an ordinary skilled person in the art before the effective filing date of claimed invention to have modified Abuzaina modified by Turquier and Toro by moving or rotating position of overlay relative to the displayed image in response to input from user input as taught by Glennie.
The motivation for the above to provide the controllability to the user to design proper size of mesh that matches with the boundary of hernia defect.

Regarding claim 16 Abuzaina modified by Turquier and Toro is silent about changing the position or orientation of the overlay relative to the displayed image in response to user input.
Glennie teaches changing position or orientation of overlay relative to displayed image in response to user input (Fig. 4B shows the boundary line overlay moved from initial position 410 to a new position 420 by touch input, [0068] “…..default ROI 325 is defined by the image processor 202 and displayed on the display 112 using a boundary line which overlays the real-time image 305.  The boundary line is shown in dotted lines in the illustrated embodiment.  The default ROI is located in the centre of the real-time image 305 in the illustrated embodiment.  In the shown embodiment, the display 112 is part of a touch-sensitive display 118 and a drag touch gesture sometimes referred to as a touch and drag gesture) may be used to Set a user-defined ROI by moving the default ROI to a user-designated location”).
Glennie and Abuzaina modified by Turquier and Toro are analogous art as they are related to image processing.
Therefore it would have been obvious for an ordinary skilled person in the art before the effective filing date of claimed invention to have modified Abuzaina modified by Turquier and Toro by changing position or orientation of overlay relative to displayed image in response to user input as taught by Glennie.
The motivation for the above to provide the controllability to the user to design proper size of mesh that matches with the boundary of hernia defect.


Claims 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over  Abuzaina modified by Turquier and Toro as applied to claims 1/9 above, and further in view of Duhamel et al. (US Pat. Pub. No. 20110141140, “Duhamel”).
Regarding claims 8 and 17 Abuzaina modified by Turquier and Toro teaches different mesh implants of a predetermined size and shape (Abuzaina [0037] “Although mesh 100a is shown as a rectangular shape in FIG. 2A, it is understood that mesh 100a will take the shape/size as set by image processing unit 30 (FIG. 1) or as set by the user, as described above. [0032] ….. the image processing unit 30 is configured to re-select a second substrate 100 shape and/or size”);
However Abuzaina modified by Turquier and Toro is silent about display a plurality of overlays on an image display; in response to user input, positioning a select one of the overlays over the hernia defect displayed on the image display; and wherein the displayed overlay is said to select one of the overlays.
Duhamel teaches display a plurality of overlays on an image display; in response to user input, positioning a select one of the overlays over anatomical structure displayed on image display and wherein the displayed overlay is said to select one of the overlays ([0035] “In step 207 the localization software 150 receives a selection of a graphical overlay (e.g. 520-1) from a plurality of available graphical overlays 520.  The surgeon may select an overlay of his or her choice at any time. [0036] In step 208, after completion of selection of landmark locations, the localization software 150 displays (i.e. renders) a graphical overlay 520 over the image of the anatomical structure”) and 
Duhamel and Abuzaina modified by Turquier and Toro are analogous art as they are related to medical/anatomical field.
Therefore it would have been obvious for an ordinary skilled person in the art before the effective filing date of claimed invention to have modified Abuzaina modified by Turquier and Toro by displaying a plurality of overlays on an image display; in response to user input, positioning a select one of the overlays over the hernia defect displayed on the image display; and wherein the displayed overlay is said to select one of the overlays similar to displaying a plurality of overlays on an image display; in response to user input, positioning a select one of the overlays over anatomical structure displayed on image display and wherein the displayed overlay is said to select one of the overlays as taught by Duhamel.
The motivation for the above is to select one of the existing overlays to get the matching size of the treatment size and to design a proper surface of a mesh so that the designed mesh can be constructed for surgery. 

                                                                                                                                                                                                      
Response to Arguments
Applicant’s arguments, see remarks Page 6, filed 6/16/2022, with respect to rejection of double patenting rejections have been fully considered and are persuasive.  Therefore the rejection has been withdrawn.

 Applicant’s arguments, see remarks Page 6, filed 6/16/2022, with respect to rejection of 35 USC 112 rejections have been fully considered and are persuasive.  Therefore the rejection has been withdrawn.

Applicant’s arguments, see remarks Pages 6-7 filed 6/16/2022, with respect to rejection of claims 1 under 35 USC 103 rejections have been fully considered and are persuasive.  Therefore the rejection has been withdrawn. However, upon further considerations, a new set of rejections is made under 35 USC 103 as being unpatentable over Abuzaina (US Pat. Pub. No. 20130338437, “Abuzaina”) in view of Turquier et al. (US Pat. Pub. No. 20170273745, “Turquier”) and Toro et al. (US Pat. Pub. No. 20210369463, “Toro”).

Applicant argues, see remarks Page 7, “Applicant respectfully submits that the teachings of the cited references do not render Claims 1 and 9 obvious…… The Office Action, at Pages 16-17, cites Toro as contributing this feature. Toro, however, is geared towards creating an implant manufactured to have a surface topography that mirrors that of the resected surface. Toro explains in Para. [0038] that some existing bioscaffold implants utilize two-dimensional flexible sheets, and points out that those sheets require “extensive manipulation” during implantation, which “requires additional procedure time and introduces potential contamination.” The solution proposed by Toro is intended to avoid this extensive manipulation by generating 3D implants that are instead “ready to implant” because their topography mirrors that of the relevant anatomy. Hernia mesh is analogous to the sheets Toro seeks to move away from - they are flexible and deform to tissue topography when anchored in place. Thus, whereas the system and method recited in Claims 1 and 9 display an overlay of the hernia mesh and how it will deform to conform to the topography of the hernia defect when implanted, Toro generates a 3D image of the implant that is to be manufactured, an implant that will be manufactured in the shape that mirrors the topography of the resected tissue.”

Examiner replies, Toro [0083-0084] [0036] teaches determine variations in topography of tissue at the treatment site, and to display the overlay to depict deformation of the mesh implant to conform to variations in the topography, See Toro “[0083] In step 420 of method 400 of FIG. 4, a surface topography of the resected portion on the image of the tissue section is determined. [0084] In step 430 of method 400 of FIG. 4, an image of a bioscaffold implant is determined with a surface portion that matches the surface topography of the resected portion. [0036] In accordance with various embodiments, the bioscaffold implant can take many other forms including, for example, membranes, microbeads, fleece, fibers, gels and fiber meshes.”
In paragraph [0038] Toro compares 2d flexible sheet and 3D implants. However Toro doesn’t seeks to move away from 2D sheet of implant.  See [0036] and [0037] [0036] “ In accordance with various embodiments, the bioscaffold implant can take many other forms including, for example, membranes, microbeads, fleece, fibers, gels and fiber meshes. [0037] Returning to FIG. 2, in accordance with various embodiments, the final tissue construct of the bioscaffold implant can be, for example, a flat sheet 230 that is two-dimensional.” As applicant has argued Hernia mesh is analogous to sheets, examiner refers applicant to Toro [0037] where Toro uses 2D sheet as implant. Therefore Toro doesn’t seeks to move away from 2D sheet.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAPTARSHI MAZUMDER whose telephone number is (571)270-3454. The examiner can normally be reached 8 am-4 pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on (571)272-2976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAPTARSHI MAZUMDER/Primary Examiner, Art Unit 2612